            Case 1:21-cr-00069-LTS Document 12 Filed 02/05/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :             21-CR-69 (LTS)
                                                                       :
MICHAEL GUNDERSEN,                                                     :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X


                                                     ORDER

                 The initial pre-trial conference in this matter is hereby scheduled to occur as a

teleconference on Monday, March 1, 2021, at 12:00 p.m. To access the conference,

participants may dial 888-363-4734 and use access code 1527005# and security code 1571#.

Members of the press and public may call the same number, but will not be permitted to speak

during the conference. During the conference, counsel should adhere to the following rules and

guidelines:

              1. Each party should designate a single lawyer to speak on its behalf (including
                 when noting the appearances of other counsel on the telephone).

              2. Counsel should use a landline whenever possible, should use a headset instead of
                 a speakerphone, and must mute themselves whenever they are not speaking to
                 eliminate background noise. In addition, counsel should not use voice-activated
                 systems that do not allow the user to know when someone else is trying to speak
                 at the same time.

              3. To facilitate an orderly teleconference and the creation of an accurate transcript,
                 counsel are required to identify themselves every time they speak. Counsel
                 should spell any proper names for the court reporter. Counsel should also take
                 special care not to interrupt or speak over one another.




GUNDERSEN - ORD SCHD INITIAL PTC.DOCX                     VERSION FEBRUARY 5, 2021                     1
          Case 1:21-cr-00069-LTS Document 12 Filed 02/05/21 Page 2 of 3




           4. If there is a beep or chime indicating that a new caller has joined while counsel is
              speaking, counsel should pause to allow the Court to ascertain the identity of the
              new participant and confirm that the court reporter has not been dropped from the
              call.


               Further, all of those accessing the conference — whether in listen-only mode or

otherwise — are reminded that recording or rebroadcasting of the proceeding is prohibited. See

Standing Order M-10-468, No. 21-MC-45 (S.D.N.Y. Jan. 19, 2021).

               If possible, defense counsel shall discuss the attached Waiver of Right to be

Present at Criminal Proceeding with the Defendant prior to the proceeding. If the Defendant

consents, and is able to sign the form (either personally or, in accordance with Standing Order

20-MC-174 of March 27, 2020, by defense counsel), defense counsel shall file the executed form

at least 24 hours prior to the proceeding. In the event the Defendant consents, but counsel is

unable to obtain or affix the Defendant’s signature on the form, the Court will conduct an inquiry

at the outset of the proceeding to determine whether it is appropriate for the Court to add the

Defendant’s signature to the form.


       SO ORDERED.


Dated: February 5, 2021                                      __/s/ Laura Taylor Swain____
       New York New York                                     LAURA TAYLOR SWAIN
                                                             United States District Judge




GUNDERSEN - ORD SCHD INITIAL PTC.DOCX             VERSION FEBRUARY 5, 2021                        2
             Case 1:21-cr-00069-LTS Document 12 Filed 02/05/21 Page 3 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                              WAIVER OF RIGHT TO BE
                             -v-                                              PRESENT AT CRIMINAL
                                                                              PROCEEDING
MICHAEL GUNDERSEN,
                                       Defendant.                               21-CR-69 (LTS)
-----------------------------------------------------------------X

Check Proceeding that Applies

____     Arraignment

I have been given a copy of the indictment containing the charges against me and have reviewed
it with my attorney. I understand that I have a right to appear before a judge in a courtroom in
the Southern District of New York to confirm that I have received and reviewed the indictment;
to have the indictment read aloud to me if I wish; and to enter a plea of either guilty or not guilty
before the judge. After consultation with my attorney, I wish to plead not guilty. By signing this
document, I wish to advise the court of the following. I willingly give up my right to appear in a
courtroom in the Southern District of New York to advise the court that:

         1) I have received and reviewed a copy of the indictment.
         2) I do not need the judge to read the indictment aloud to me.
         3) I plead not guilty to the charges against me in the indictment.


Date:              ____________________________                      ____________________________
                   Print Name                                        Signature of Defendant

I hereby affirm that I am aware of my obligation to discuss with my client the charges against my
client, my client’s rights to attend and participate in the criminal proceedings encompassed by
this waiver, and this waiver and consent form. I affirm that my client knowingly and voluntarily
consents to the proceedings being held with my client and me both participating remotely.


Date:              __________________________                        _____________________________
                   Print Name                                        Signature of Defense Counsel


Accepted:          ________________________
                   Signature of Judge
                   Date:


GUNDERSEN - ORD SCHD INITIAL PTC.DOCX                          VERSION FEBRUARY 5, 2021               3
